Citation Nr: 0838946	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-36 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE
 
Entitlement to an initial compensable rating for bilateral 
hearing loss.   





ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel









INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has no worse than Level I hearing loss in the 
right ear and Level II hearing loss in the left ear.

3.  There is no evidence of occupational impairment as to 
refer this case to the Director of Compensation and Pension 
for extraschedular rating.  


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2008). 

2.  Criteria for extraschedular consideration have not been 
met as to refer the issue of an increased rating for 
bilateral hearing loss to the Director of Compensation and 
Pension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated May 2005, December 2005, February 2008, and 
June 2008, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim for 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice given prior to the appealed AOJ decision 
was inadequate.  The Court specifically stated in Pelegrini,  
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content 
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
February 2008, with regard to Dingess requirements, and in 
June 2008, with regard to Vazquez-Flores requirements, and 
Supplemental Statements of the Case were issued subsequent to 
each notice, the Board finds the notices are pre-decisional 
as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Therefore, 
the Board now turns to the merits of the veteran's claim.  

The veteran contends that he should be awarded a compensable 
rating for his hearing loss as he reports having major 
problems with hearing even with the use of hearing aids.  
Additionally, the veteran contends that because the VA 
examiner opined that his hearing loss was at least as likely 
as not due to acoustic trauma from military service, he 
should be awarded a compensable rating.  

Disability evaluations are determined by the application of  
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria  
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  See 38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000  
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 
C.F.R. § 4.86.  

The veteran underwent a VA audiological examination in 
December 2005, and puretone thresholds, in decibels, were as 
follows: 

HERTZ

1000
2000
3000
4000
RIGHT
10
35
55
55
LEFT
10
45
65
60

The audiologist diagnosed the veteran as having normal 
hearing sloping to a moderate sensorineural hearing loss in 
the right ear, and normal hearing sloping to a moderately-
severe sensorineural hearing loss in the left ear.  Based 
upon the veteran's history of in-service noise exposure, the 
audiologist opined that the veteran's bilateral hearing loss 
was likely caused by service.

Using the audiological testing results from the December 2005 
examination, the veteran had average puretone thresholds of 
38.75 in the right ear and 45 in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in both ears.  These result in numeric designations of I in 
the right ear and I in the left ear.  Thus, the numeric 
designation of I converges with the numeric designation of I 
at a point that indicates a 0 percent (noncompensable) 
rating.

In July 2006, the veteran underwent another VA audiological 
examination.  Unfortunately, the test did not report speech 
recognition scores.  The veteran does not meet the criteria 
in 38 C.F.R. § 4.86(a) or (b), nor has the examiner certified 
that the use of the speech discrimination test is not 
appropriate under 38 C.F.R. § 4.85(c).  Therefore the July 
2006 test cannot be used for schedular rating. 

Finally, in February 2008, the veteran underwent a third VA 
audiological examination, and puretone thresholds, in 
decibels, were as follows: 

HERTZ

1000
2000
3000
4000
RIGHT
20
40
65
70
LEFT
20
50
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear. 

Based on the evidence as outlined above, the Board finds that 
the severity of the veteran's hearing disability does not 
allow for a compensable rating.  Even using the audiological 
testing results from the February 2008 examination, the 
veteran had a puretone threshold average of 48.75 in the 
right ear and 52.5 in the left ear.  The veteran's speech 
discrimination scores were 92 percent in the right ear and 88 
percent in the left ear.  These result in numeric 
designations of I in the right ear and II in the left ear.  
Thus, the numeric designation of II converges with the 
numeric designation of I at a point that indicates a 0 
percent (noncompensable) rating.  There is no evidence that 
the veteran has an exceptional pattern of hearing impairment.  
See 38 C.F.R.  § 4.86.  

The Board has considered the statements made by the veteran 
regarding his hearing loss.  The schedular criteria, however, 
are specific, and the veteran's hearing loss is simply not of 
such severity to warrant a compensable rating based on 
audiological testing results of record.  See Lendenmann v.  
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the 
veteran's claim for a compensable rating for bilateral 
hearing loss is denied on a schedular basis.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step-to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the veteran's hearing loss is clearly 
accounted for in Diagnostic Code 6100, which compensates for 
varying levels of hearing impairment.  The Board finds a 
noncompensable rating adequately addresses the veteran's 
symptoms.  The veteran does not assert that he is totally 
unemployable because of his service-connected hearing loss, 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  As such, the Board finds that the 
diagnostic code for the veteran's service-connected 
disability adequately describes the current disability levels 
and symptomatology, and, therefore, a referral for an 
extraschedular rating is not warranted. 





	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


